DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 10/29/19 is acknowledged.
Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/19.
	Claims 1-6 and 15-23 are examined on the merits.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive. See response below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(New Rejection Necessitated by Amendments) Claims 1-6 and 15-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a New Matter rejection.
The terms “the T-cell response is enhanced by at least 5% over that elicited by the antigen alone” and “the T-cell and the antibody response are both at least 5% great than over the antigen alone” as recited in claims 1 and 23 are not supported by the original disclosure or claim as filed.  

However, the specification as filed does not provide sufficient written description of the above-mentioned limitations.  The specification does not provide sufficient support for specifically achieving an at least 5% greater T-cell and antibody response by administering the claimed composition.  The specification specifically disclose improving T-cell and antibody responses with specific increases reported in Examples 3 and 5, whereas the amended claims now recite that at least a 5% improvement over antigen alone is achieved with regard to T-cell and antibody responses.  Therefore, the claims represent a departure from the specification and claims as originally filed.  Such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. §112.              
Applicant is required to cancel the new matter in the response to this Office Action.  Alternatively, applicant is invited to provide sufficient written support for the “limitations” indicated above.  See MPEP §714.02, §2163.05-06 and §2173.05(i).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

(Prior Rejection Maintained and extended to claims 17-21 necessitated by amendments) Claims 1-6, 16-21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joseph et al. (Vaccine, 2006, Vol. 24, pages 3990-4006) and Vasievich et al. (US PGPub 2011/0110972).

The claimed invention is drawn to a lipid based vaccine composition comprising a lipid and at least one pathogenic antigen, wherein the lipid consists only of a cationic lipid, which is R-DOTAP.  The pathogenic antigen an inactivated pathogen.  Wherein R-DOTAP enhances a T cell response and an antibody response and the lipid based vaccine is capable of enhancing T cell and antibody immune responses by at least 5% compared to antigen alone.  In addition, the inactivated pathogenic antigen is a lipidated antigen, encodes a modified protein or peptide, is bonded to a hydrophobic group via a linker, such as a palmitoyl group.



The Prior Art
Joseph et al. teach the formulation of an influenza virus immunogenic composition that comprises an influenza hemagglutinin (HA) and neuraminidase (NA) (HN vaccine) antigen (a pathogenic antigen) and a cationic lipid adjuvant (DOTAP). [see Table 3 and page 3993, left column]  The HN composition contained viral antigens produced in vitro and therefore are recombinant proteins.  Composition 2 in table 3 only contained DOTAP, which inherently contains an enantiomer of the adjuvant, and 2 ug of HA and following administration, humoral responses were observed. The combination of the antigens and DOTAP arise to a peptide or protein that is lipidated and bonded to a hydrophobic group (DOTAP).  Joseph et al. also teach that DOTAP-based vaccines induced T helper cell responses, as evidenced by IFN-gamma levels. [see abstract and Table 3]  It is the Examiner’s opinion that Joseph et al. achieves enhancing a T-cell response and a humoral immune response when DOTAP + HN are administered (See study group No. 2 in Table 3 of Joseph et al.), thereby confirming what the claimed vaccine composition is capable of. More specifically, group No. 2 experienced an increase in IFN-gamma levels when compared to antigen along being administered (group No. 1) and IgGl, IgG2 levels were also detected in samples from group No. 2, whereas group No. 1 did not yield any detectable antibodies (comparing data from Table 3). In view of the breadth 
Table 3:

    PNG
    media_image1.png
    218
    1301
    media_image1.png
    Greyscale

While Joseph et al. do teach using only DOTAP as an adjuvant, they don't specifically teach that R-DOTAP is employed or that a palmitoyl group is used to bond the antigen to a hydrophobic group.

Vasievich et al. teach the generation of an immunogenic composition that comprises an adjuvant and an antigen, [see paragraph 34] An example of the cationic lipid is DOTAP, which are non-steroidal chiral cationic lipid. [see paragraphs 10 and 43]  It is also taught that in order to improve incorporation of the antigen, the antigen can be lapidated with a linker connecting antigen via a palmitoyl group. [see paragraph 81]  Vasievich et al. also teach that R-DOTAP induced more T-cell proliferation than S-DOTAP. [see paragraph 102] Examples of the antigens include viral antigens, such as influenza viruses and HPV. [see paragraph 73]  A specific DOTAP viral antigen formulation is the E7 protein from HPV-16 and R-DOTAP or S-DOTAP. [see paragraphs 78 and 91]

It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Joseph et al. in order to utilize the adjuvant R-DOTAP and to utilize a linker connecting the antigen to a hydrophobic group, such as a palmitoyl group.  One would have 
Response to arguments:
Applicant’s arguments have been considered in full, however, they are not persuasive:	
One of ordinary skill in the art would not accept that higher IFN-y levels from Group 2 of Table 3 (See below) as evidence of an enhanced T-cell response as it is only slightly higher than when only the viral antigen is administered without DOTAP (Group 1).  

    PNG
    media_image1.png
    218
    1301
    media_image1.png
    Greyscale

In response, it is acknowledged that Joseph et al. do not teach only administering R-DOTAP with their HN subunit immunogenic composition.  Joseph et al. teach administering a mixture of S-DOTAP and R-DOTAP with their HN subunit immunogenic composition.  The IFN-y levels between Groups 1 and 2 different my only 50 pg/ml, the IFN-y level for Group 2 is higher and therefore a higher T-cell response is achieved.  Joseph et al. also teach that Group 2 exhibited a higher IgG1 and IgG2a antibody titer compared to when Cholesterol was also included (Group 3) or when only HN was administered (Group 1).  It is the Examiner’s opinion 
In addition, while Vasievich et al. teach the combination of an 11 amino acid long epitope with R-DOTAP, the present invention specifies that the pathogenic antigen is a multi-epitope antigen, but also teaches that SEQ ID NO: 12 (claim 22 rejected below) is also such antigen.  SEQ ID NO: 12 is 9 amino acids long and therefore similar in size to the epitope of Vasievich et al.  Therefore, the length of the antigen used by Vasievich et al. would appear to be sufficient if the instant invention as written is also capable to achieving the enhanced T-cell/antibody response.  Lastly, Vasievich et al. teach that R-DOTAP induced more T-cells than S-DOTAP, and therefore, one of ordinary skill in the art would be motivated to adapt the immunogenic composition of Joseph et al. to only contain R-DOTAP as the DOTAP adjuvant in order to further increase T-cell proliferation.  Furthermore, since Vasievich et al. observed increased T-cell proliferation with R-DOTAP with an 11-amino acid antigen, including this with the antigen(s) of Joseph et al., one of ordinary skill in the art would also expect that when R-DOTAP is combined with a larger antigen (thereby containing more epitopes) would result in 
Since the instant invention as claimed is properly rejected as being obvious over Joseph et al. and Vasievich et al.  The further rejections over claims 22 and 15 below over Kundig et al./Sambhara et al. or Garcia-Sastre are maintained since Joseph et al. and Vasievich et al. are not deficient as alleged when comparing the claimed invention as presented and supported by the specification to the combined teachings of Joseph et al. and Vasievich et al.  

(Prior Rejection Maintained) Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joseph et al. and Vasievich et al. as applied to claims 1-6, 16-21 and 23 above, and further in view of Kundig et al. (US PGPub 2002/007173) and Sambhara et al. (US PGPub 2010/0099745).
The claimed invention also requires that the pathogenic antigen is amino acid sequence IYSTVASSL (SEQ ID NO: 12).  

The teachings of Joseph et al. and Vasievich et al. are summarized above.  However, they do not teach the use of an influenza HA epitope of SEQ ID NO: 12.  Furthermore, Joseph et al. additionally teach that the recent outbreaks of avian influenza A (H5N1) and SARS, the new threat of bioterrorism, the emergence of antibiotic-resistant bacteria, and the possibility of a new worldwide pandemic of influenza emphasize the urgent need for efficient and safe vaccines against infectious agents that can be used for mass vaccination within a short time. [See page 3990]



Sambhara et al. teaches that HA 518-526 IYSTVASSL is an epitope conserved in all currently circulating avian and human H5N1 viruses.  [See para 0198]
 
It would have been prima facie obvious to incorporate the IYSTVASSL (SEQ ID NO: 12) taught by Kundig et al. as CTL epitope of influenza and taught by Sambhara et al. as an epitope that is conserved in all currently circulating avian and human H5N1 viruses in the immunogenic composition of Vasievich et al with R-DOTAP because Vasievich et al teaches that R-enantiomer of the cationic lipid is superior immune activator than the S enantiomer.  
Furthermore, the substitution of the influenza HA peptide IYSTVASSL of Kundig et al. for the HPV E7 peptide of Vasievich et al. in the immunogenic composition would have been prima facie obvious to one of ordinary skill in the art since Joseph et al. discloses the desirability for finding efficient and safe vaccines against infectious agents such as avian influenza A (H5N1) for instance, and since Kundig et al. teaches the CTL epitope IYSTVASSL, which Sambhara et al. teaches is an epitope that is conserved in all currently circulating avian and human H5N1 viruses, as much a desirable antigen as with HPV E7, with the reasonable expectation of effective CTL activity (cell mediated immune response).  Moreover, since the combined teachings arrive at the claimed immunogenic composition having the lipid consist of a prima facie obvious the instant invention.  

(Prior Rejection Maintained) Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joseph et al. and Vasievich et al. as applied to claims 1-6, 16-21 and 23 above, and further in view of Garcia-Sastre (US PGPub 2013/0129761).
The claimed invention further requires that the influenza vaccine is a neuraminidase subunit vaccine.

The teachings of Joseph et al. and Vasievich et al. are summarized above, while they do not teach the use of a an individual neuraminidase subunit vaccine with a DOTAP adjuvant, they do teach the use of a split (disrupted) influenza vaccine which contains separated influenza proteins mixed together with an adjuvant that contains the lipid CCS and cholesterol (see Table 5). Garcia-Sastre et al. teach the formulation of influenza subunit vaccines that comprise influenza virus neuraminidase and the combination of the subunit(s) with adjuvants, [see paragraph 433]

It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Joseph et al. in order to utilize R-DOTAP and to formulate a neuraminidase subunit influenza vaccine with a cationic lipid.  One would have been motivated to do so, given the suggestion by Joseph et al. that their split (disrupted) influenza vaccine which contains separated 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/BENJAMIN P BLUMEL/            Primary Examiner, Art Unit 1648